Citation Nr: 0504168	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  02-13 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than November 6, 
2000 for a total disability rating based on individual 
unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The veteran had active service with the U.S. Marine Corps 
from January 1968 to January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2001 RO rating decision which granted 
entitlement to a TDIU rating, effective from November 6, 
2000.  By August 2002 rating decision, the RO granted an 
earlier effective date for a TDIU rating, effective from 
February 3, 2000.  By October 2002 rating decision, the RO 
found clear and unmistakable error in the August 2002 rating 
decision and reassigned an effective date of November 6, 2000 
for the grant of a TDIU rating.  The veteran continued his 
appeal.  The Board also notes that by May 2003 rating 
decision, the veteran's entitlement to a TDIU rating was 
terminated, effective December 21, 2002.


FINDINGS OF FACT

1.  On November 6, 2000 the RO received the veteran's 
informal claim for a TDIU rating.  In March 2001 the RO 
received the veteran's formal application for a TDIU rating.  
By March 2001 rating decision, the RO granted a TDIU rating, 
effective from November 6, 2000. 

2.  It was not factually ascertainable prior to November 6, 
2000 that the veteran's service-connected disability rendered 
him totally disabled due to individual unemployability.  


CONCLUSION OF LAW

The criteria for establishing an effective date prior to 
November 6, 2000 for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.157, 3.400, 4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends he should be entitled to an earlier 
effective date for the TDIU rating.  He has variously 
contended that the effective date of the TDIU rating should 
be January 1996 (the effective date of the grant of service 
connection for PTSD), December 1996 (the date of a private 
vocational assessment by Dr. Law), or February 2000 (the date 
of the report by the Vet Center therapist).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The 
general rule with respect to the effective date for an award 
of increased compensation is that the effective date of an 
award shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An 
exception to that rule applies under circumstances where 
evidence demonstrates a factually ascertainable increase in 
disability during the 1-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date of the 
award shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within 1 year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see 
VAOPGCPREC 12-98 (Sept. 23, 1998); see also Harper v. Brown, 
10 Vet. App. 125 (1997) (noting that § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim (provided also that the claim is received 
within one year after the increase) and are not applicable 
when a claim is filed and the increase in disability is 
subsequently ascertainable).  In all other cases, the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).

Thus, in fixing an effective date for an award of a TDIU 
rating, VA must make two determinations.  It must determine 
when a claim for a TDIU rating was received, and when it was 
factually ascertainable that the criteria for TDIU were met.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  Any communication or action indicating intent to 
apply for one or more benefits under the laws administered by 
VA from a claimant may be considered an informal claim.  38 
C.F.R. § 3.155(a).  When a claim has been filed which meets 
the requirements of 38 C.F.R. § 3.151, an informal request 
for increase or reopening will be accepted as a claim.  38 
C.F.R. § 3.155(c).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

The veteran's service-connected disabilities include PTSD and 
bilateral pes planus.  The record reflects that he filed for 
service connection for PTSD in January 1996.  By July 1996 
rating decision the RO granted service connection for PTSD 
and assigned a 10 percent rating, effective from January 22, 
1996.  He filed for service connection for pes planus in 
February 1998.  By July 1998 rating decision, the RO granted 
service connection for bilateral pes planus and assigned a 0 
percent rating, effective from February 13, 1998.  Evidence 
submitted by the veteran and obtained by the RO in 
conjunction with these claims show no indication or assertion 
that he was unable to work specifically due to his service-
connected PTSD or bilateral pes planus.  Rather, the evidence 
of record shows that he had last worked for the Coast Guard 
and retired in 1990 due to four strokes he had suffered.  

In a December 1996 vocational assessment it was noted that 
retraining the veteran was not feasible because of dementia 
following his stroke and emotional complications associated 
with his PTSD and that it would not be ethical or proper to 
place an individual with the veteran's medical/psychiatric 
history under the stress of a typical work situation because 
it might lead to a worsening of his condition.  In a November 
1997 letter a Vet Center social worker noted that the veteran 
had been unable to work since 1989 due to "health problems" 
and noted that this exacerbated his problems with PTSD.  In 
statements dated in November 1998 and May 1999 the veteran 
essentially attributed his four strokes in 1989 and 1990 to 
his PTSD symptoms.  In the May 1999 statement the veteran 
claimed that his PTSD and bad dreams he had at that time 
about Vietnam and South Africa caused his four strokes in 
1989.  He indicated that the Federal government decided he 
could not work after the strokes and then retired him.  The 
Board finds, however, that none of these documents amount to 
a claim for a TDIU rating based on service-connected 
disabilities.  In that regard the Board notes that at no time 
did the veteran or health provider contend that his PTSD 
specifically impacted his employability.  These documents may 
point to a link between the veteran's service-connected PTSD 
and his ability to work, but do not rise to the level of a 
claim for a TDIU rating. 

Received by the RO on February 9, 2000, at a hearing, was a 
February 3, 2000 letter from the Vet Center therapist.  In 
this letter, T. J. Johnson, Jr., RC therapist at the Vet 
Center, reported that the veteran was in counseling for PTSD 
and opined that because of his chronic PTSD the veteran could 
not perform any type of occupational duties.  Mr. Johnson did 
not believe that the veteran was capable of performing any 
type of substantially gainful employment at an expected level 
of capacity, especially due to the requirement of attendance 
in various therapies in the past and in the future.  

In Norris v. West, 12 Vet. App. 413 (1999), the veteran 
appealed a Board decision that clear and unmistakable error 
(CUE) had not been committed in various RO decisions.  In 
Norris, the veteran was granted service connection for 
anxiety neurosis in September 1973 and assigned a 30 percent 
evaluation.  The evaluation was eventually increased to 70 
percent and in September 1994 the Board granted TDIU under 
38 C.F.R. § 4.16(c).  One of the threshold questions was 
whether TDIU claims existed.  The Court held "that when an 
RO is considering a rating increase claim from a claimant 
whose schedular rating meets the minimum criteria of section 
4.16(a) and there is evidence of current service-connected 
unemployability in the claimant's claims file or under VA 
control, evaluation of that rating increase must also include 
an evaluation of a reasonably raised claim for a TDIU 
rating."  Id. at 421 (internal citations omitted).  

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the 
veteran appealed from a Court decision affirming a Board 
decision that a 1984 rating decision did not contain CUE.  In 
Roberson, the veteran submitted an application for benefits 
for psychiatric problems in 1982.  In 1984 he was awarded 
service connection for PTSD and assigned a 70 percent 
evaluation, which was eventually increased to 100 percent 
based on 38 C.F.R. § 4.16(a).  The Federal Circuit noted that 
although the facts of Norris were similar to the present 
case, the case was distinguishable.  

In Norris, it was the subsequent informal claims that were 
found to raise TDIU.  In the present case, it was the 
original claim for disability that was found to raise a claim 
of TDIU.  The Court held "that once a veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, the VA must consider total disability based 
upon individual unemployability."  

The Board acknowledges that the February 2000 report by the 
Vet Center therapist suggests that due to his service-
connected disability, the veteran was impaired in his ability 
to be gainfully employed.  However, at that time, the veteran 
did not meet the schedular criteria for TDIU.  Consequently, 
the Board concludes that the facts of this case are 
distinguishable from both Norris and Roberson and does not 
consider the February 2000 report as an informal claim for 
TDIU.  Therefore, the Board finds the date of claim to be 
November 6, 2000.

Still, the Board notes that the law allows consideration of 
an earlier effective date if it is factually ascertainable 
that the veteran's unemployability due to PTSD occurred 
within the one year time period prior to his informally 
raised claim for TDIU.  38 C.F.R. § 3.400(o)(2) (2003).  In 
making this determination, the Board will consider evidence 
beginning November 6, 1999, which is one year prior to the 
date of claim and the earliest possible effective date under 
the circumstances.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A finding 
of total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The 
question in a TDIU case is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As noted above, the veteran's service-connected disabilities 
include PTSD and bilateral pes planus.  The veteran's PTSD 
was rated 30 percent disabling, effective from February 13, 
1998 and his bilateral pes planus was rated 10 percent 
disabling, effective from February 13, 1998.  The combined 
rating, pursuant to 38 C.F.R. § 4.25, was 40 percent, 
effective from February 13, 1998.  Subsequently, by a March 
2001 rating decision, the veteran's PTSD was rated 70 percent 
disabling, effective November 6, 2000 (date of VA outpatient 
treatment), and his bilateral pes planus remained 10 percent 
disabling.  The combined rating, pursuant to 38 C.F.R. § 
4.25, was 70 percent, effective from November 6, 2000.  Thus, 
it was only as of November 6, 2000 that the schedular 
criteria for TDIU were met.  

Where the percentage requirements are not met, entitlement to 
the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not 
have the authority to assign an extraschedular TDIU rating in 
the first instance, although appropriate cases must be 
referred to the Director of the VA Compensation and Pension 
Service for such extraschedular consideration.  Bowling v. 
Principi, 15 Vet.App. 1 (2001).

Although the Board may not grant an earlier effective date 
for a TDIU rating on an extraschedular basis, it has 
considered whether the case should be referred to the 
Director of the VA Compensation and Pension Service for such 
extraschedular consideration under 38 C.F.R. § 4.16(b).  
Bowling, supra.  A review of the evidence dated from November 
1999 to November 2000 shows that the criteria for entitlement 
to a TDIU rating were not met on an extraschedular basis as 
the evidence did not show that the veteran was unable to 
secure or follow a substantially gainful occupation solely by 
reason of his service-connected disabilities during that 
period.

Although the veteran had not worked since 1990, there was 
contradictory evidence in the claims file dated prior to 
November 6, 2000 as to whether unemployability was solely the 
result of his service-connected disabilities.  Rather, the 
evidence of record showed that he had several strokes in 1989 
and 1990 and that has definitely interfered with his 
employability.  He retired from the Coast Guard in 1990 due 
to his strokes and has not worked since then.  Records from 
the Social Security Administration show that the veteran was 
granted Social Security disability benefits due to his 
strokes.  And although his PTSD was mentioned as contributing 
to his unemployability, it was not clear that his PTSD was 
solely responsible for his unemployment prior to November 6, 
2000.  The February 2000 report by his therapist at the Vet 
Center did suggest that PTSD resulted in unemployability, but 
the therapist's opinion was not supported by any 
psychological or psychiatric testing and, by itself, or in 
combination of other evidence then of record, was not 
sufficient to establish unemployability due solely to 
service-connected disability.

The facts and circumstances do not indicate that prior to 
November 6, 2000, the service-connected disabilities 
precluded the veteran from securing or following a 
substantially gainful occupation.  Thus the Board will not 
refer the case to the Director of the VA Compensation and 
Pension Service for consideration of a TDIU rating on an 
extraschedular basis under 38 C.F.R. § 4.16(b).  Accordingly, 
an effective date prior to November 6, 2000, is not warranted 
for the grant of a TDIU rating.  

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into the law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA imposes additional obligations on VA in 
terms of its duty to notify and assist claimants.  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
that is necessary to substantiate the claim; that VA will 
seek to provide; and that the claimant is expected to 
provide.  In the present case, the Board finds that the VCAA 
notice requirements have been satisfied with respect to the 
veteran's claim as the RO sent the veteran a notice letter in 
September 2003.  

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.

With regard to records, the Board notes that VA has obtained 
all of the relevant identified by the veteran that pertain to 
his claim for an earlier effective date.  With regard to a VA 
examination, the Board notes that the veteran underwent 
numerous VA examinations pertinent to the claim for a TDIU 
rating.  The Board notes that the veteran has repeatedly 
contended that service medical records from his period as a 
guard at the U.S. Embassy in South Africa, during his period 
of active service, are important to his claim and are 
unavailable because they were destroyed by the U.S. 
government.  Without getting into what may have happened to 
these records or their relevance to the veteran's claims, the 
Board notes that these records are not relevant to this 
matter.  Because of the nature of this claim for an earlier 
effective date for a TDIU rating, the Board need only review 
records dated subsequent to service.  Thus, the Board finds 
that VA has satisfied the duty to assist the veteran.


ORDER

Entitlement to an effective date prior to November 6, 2000, 
for the award of TDIU is denied. 



	                        
____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


